PER CURIAM.
This is an appeal from an order disbursing funds from the circuit court’s registry prior to final judgment in a “quick taking” eminent domain proceeding. We have jurisdiction to review this non-final order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii). City of Sunrise v. Steinberg, 563 So.2d 704 (Fla. 4th DCA 1990).
Appellants hold a leasehold interest in the condemned property, and own a billboard located on the property. The disbursement order allocated to appellants a portion of the monies in the court registry for their interest in the property. Appellants dispute the amount allocated to them. We reverse the disbursement order. The trial court abused its discretion in ordering disbursement of the disputed funds absent an agreement by the parties or security provided to protect the appellants’ rights and interest in the property. Orange State Oil Co. v. Jacksonville Expressway Auth., 110 So.2d 687 (Fla. 1st DCA), cert, denied, 114 So.2d 4 (Fla.1959).
Sua sponte, we redesignate the style of this appeal as it appears above.
REVERSED.
GLICKSTEIN, POLEN and PARIENTE, JJ., concur.